DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,18 and 20. The closest found prior art are Heggelund et al (US 20140354654 A1), Gruber et al (US 20130241938 A1) and Hashimoto et al (US 20050162435 A1). 

Heggelund discloses method of and apparatus for processing graphics using a tile based graphics processing system. Heggelund discloses a tile-based graphics processing pipeline including a plurality of processing stages to rasterize graphic fragments ([0020]). Heggelund discloses performing comparison to determine if primitive lies within a tile ([0032]). 

Gruber discloses method for delaying updates in GPU based on visibility information of objects including multi-pass pixel rendering process ([0003]).  Gruber discloses forming a command stream of primitives ([0024]). Gruber discloses during rasterization determining whether any of the primitives and/or objects are occluded by any other objects ([0027]). 

Hashimoto discloses method of issuing high level graphics commands to graphics processor ([0050]). Hashimoto discloses render receives triangle and checks depth at a pixel corresponding to a cell ([0055]). Hashimoto discloses performing a partial sort using multilevel frame buffer ([0063]). 

Neither Heggelund, Gruber nor Hashimoto, alone or in combination, teach the claim limitation tag control module configured to dynamically associate each one of the depth buffers with a respective set of one or more of the tag buffers for processing a particular tile. Heggelund discloses a tile based graphics processing but is silent to dynamically associate each tag buffer with one of the depth buffers. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,18 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619